Citation Nr: 0523112	
Decision Date: 08/23/05    Archive Date: 09/09/05

DOCKET NO.  98-06 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an acquired 
psychiatric disorder, other than PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from March 1979 to July 
1986 and from October 1993 to March 1996.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which, inter alia, denied entitlement to 
service connection for PTSD.  In March 2000, the Board 
remanded the claim for additional development.  In April 
2004, the Board found that evidence submitted since the 
Board's first remand raised the inextricably intertwined 
issue of entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  The Board remanded 
both claims for additional development.  

The veteran's claims file was transferred to the Atlanta, 
Georgia RO during the pendency of the appeal.  

The issue of entitlement to service connection for an 
acquired psychiatric disorder other than PTSD is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The evidence is in relative equipoise on the question of 
whether the veteran experienced a sexual assault during 
service, which resulted in the veteran's currently diagnosed 
PTSD.


CONCLUSION OF LAW

Service connection for PTSD is warranted.  38 U.S.C.A. §§ 
1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

VA has a duty to assist the appellant in the development of 
facts pertinent to her claim.  There has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefines the obligations of 
VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2004).

As discussed in detail below, sufficient evidence is of 
record to grant service connection for PTSD.  Therefore, no 
further development is needed with respect to this issue.

Analysis

The veteran contends that she was sexually assaulted in 1981 
by an identified Sergeant in her company, who was the husband 
of one her friends.  The Sergeant assaulted her in her home.  
The veteran did not want to hurt her friend and did not 
report the rape.  The veteran became pregnant and went AWOL.  
During that absence, she had an abortion.  

A claimant with active service may be granted service 
connection for disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.  

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Service connection for PTSD, in particular, requires: (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., DSM-IV); (2) credible supporting 
evidence that the claimed in-service stressor(s) occurred; 
and (3) medical evidence establishing a link between the 
current diagnosis and the stressor(s) in service.  38 C.F.R. 
§ 3.304(f).

In March 2002, section 3.304(f), was amended to add a 
specific section dealing with claims for service connection 
for PTSD secondary to allegations of an in-service personal 
assault.  The regulation now provides, in pertinent part, 
that if PTSD is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Moreover, the regulation provides that evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may constitute credible evidence of 
the stressor.  Such evidence includes, but is not limited to, 
a request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  The regulation specifically provides that 
VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence. VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The weight the Board places on a medical professional's 
opinion depends on factors such as the reasoning employed by 
the medical professional and whether or not, and the extent 
to which, he or she reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  
Further, it is the Board's responsibility to make such 
determinations.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).  

In this case, VA medical records (including a November 1997 
VA examination report and a September 2004 report by a 
treating VA licensed social worker) reflect that the veteran 
has PTSD, linked at least in part or in whole to the sexual 
trauma the veteran described as having occurred during in 
1981.  

Therefore, the remaining issue is whether there is sufficient 
credible supporting evidence of the occurrence of the alleged 
sexual assault in service to place the evidence as to that 
material issue of fact at least in approximate balance.  The 
"negative" evidence of record is the absence of direct 
evidence in the veteran's service medical or personnel 
records of the occurrence of the assault in service.  The 
absence of such evidence demonstrates either that no assault 
took place or that the veteran never reported the incident to 
anyone in service.  The 2002 amendment to section 3.304(f) 
contemplates that this situation will often confront 
adjudicators in these types of PTSD cases, and the amendment 
specifically provides for alternative forms of evidence that 
may constitute credible supporting evidence of the occurrence 
of the stressor.  Among these are evidence of deterioration 
in work performance, records from law enforcement 
authorities, statements from family members and statements 
from fellow service members.  38 C.F.R. § 3.304(f).

In this case, service personnel records include a December 
1982 DA Form 3072.  It provides that the veteran had been 
absent without leave (AWOL) from December 27, 1981 to January 
7, 1982.  The veteran's commanding officer remarked that the 
veteran was a good soldier whose one substantial disciplinary 
difficulty was associated with a problem pregnancy.  The 
stress at that time may have contributed to poor judgment 
which she sincerely regretted.  

A March 1997 final report from the Sixth Military Police 
Group reflects that the veteran reported being raped in 1981 
by a named assailant.  The veteran asserted she received 
disciplinary action because she went AWOL after the rape.  
She became pregnant as a result of the rape and had an 
abortion.  The assailant's wife was also in her unit.  The 
report notes that an investigation established probable cause 
to believe that an identified assailant indecently assaulted 
and raped the veteran at her off-post residence.  The 
investigation was terminated after it was determined that a 
thorough investigation failed to produce any logical subjects 
or leads which could be subsequently developed.  

March 1997 statements from the veteran's sister and mother 
reflect that the veteran returned home in December 1981.  She 
acted very strange, cried constantly and was depressed.  She 
told her family she was pregnant but could not finish the 
pregnancy, and that she was unable to explain why.  When 
pressed, she informed her mother that her boyfriend had not 
done anything to her.  The veteran had an abortion.  She did 
not want to return to active duty.  

In a May 2005 statement that she certified to be true and 
correct, a fellow veteran named Ms. D.K. asserted that from 
1980 to 1982 she and the veteran had worked at Ft. Leonard 
Wood General Hospital, ate lunch, and participated in social 
activities together.  At that time, the veteran told her 
about unwanted advances by a named Sergeant.  At one point, 
Ms. D.K. noted a terrible change in the veteran's behavior.  
She had gone from being a very bubbly, outgoing person to 
being very emotional and withdrawn.  Ms. D.K. stated that the 
veteran came to her medical clinic on sick call with 
complaints of nausea.  Ms. D.K. took the veteran's vital 
signs and conducted a urine test that showed she was 
pregnant.  The next thing Ms. D.K. knew was that the veteran 
had left town, leaving her personal items in her trailer.  
This occurred in December 1981.  There were rumors that the 
veteran was AWOL.  When Ms. D.K. finally asked the veteran 
what had happened, she said that she had gotten an abortion 
and wanted to die, because she was in trouble with God for 
having done so.  She said that she did not trust anyone and 
had been mistreated by a person she would not have expected 
to have do so.  She did not identify the person.  After Ms. 
D.K. was transferred to Ft. Stewart, Georgia, the veteran 
told her she had been raped.  

The foregoing are the kinds of alternative forms of evidence 
that section 3.304(f) specifically contemplates as 
constituting credible supporting evidence of an alleged 
assault in service.  

In light of this evidence, the Board concludes that there is 
at least an approximate balance of positive and negative 
evidence in this case with regard to the issue of the 
occurrence of sexual assault in service as the veteran 
contends, and therefore the benefit of the doubt must be 
resolved in favor of the veteran in this case.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection 
for PTSD is warranted in this case.


ORDER

Service connection for PTSD is granted.  


REMAND

With respect to the veteran's claim for service connection 
for a psychiatric disorder other than PTSD, the development 
requested in the Board's April 2004 remand was not conducted.  
A remand "confers on the veteran or other claimant, as a 
matter of law, the right to compliance with the remand 
orders."  Stegall v. West, 11 Vet.App. 268 (1998).  As a 
result, the claim is REMANDED for the following development:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
the VBA AMC.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should make all necessary 
arrangements to obtain the veteran's 
outstanding medical records at Fort 
Leonard Wood Community Mental Health 
Service pertinent to treatment of a 
psychiatric disorder including adjustment 
disorder with depressed mood from 
approximately May 18, 1995 through 
September 30, 1995, and all outstanding 
medical records at the Counseling and 
Family Service, 1821 North Knoxville 
Avenue, Peoria, Illinois 61603, regarding 
treatment for an adjustment disorder with 
mixed anxiety and depressed mood from 
August 24, 1994 to September 29, 1994.

3.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim. VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2)).

4.  The RO should arrange for hard copies 
to be made of the service related 
microfiche data added to the record.

5.  The RO should make arrangements to 
afford the veteran a VA examination by a 
specialist in psychiatry including on a 
fee basis, if necessary, to determine the 
nature, extent of severity, etiology and 
date of approximate onset of a 
psychiatric disorder other than PTSD.  
The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The medical specialist 
must annotate the examination report that 
the claims file was in fact made 
available for review in conjunction with 
the examination.  Any further indicated 
special studies should be conducted 
including supplemental psychological 
tests.

Following a comprehensive review of the 
record, the psychiatric examiner should 
express an opinion as to whether it is at 
least as likely as not that the veteran 
has a psychiatric disorder other than 
PTSD which is related to the psychiatric 
symptoms treated in active service.  Any 
opinions expressed by the examiner must 
be accompanied by a complete rationale.

6.  Thereafter, the RO should review the 
claims file to ensure that the above 
requested development has been completed 
in its entirety.

In particular, the RO should review the 
requested examination reports and 
required opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand, also 
ensuring they are legible.  If they are 
not, the VBA AMC should implement 
corrective procedures.  See Stegall, 
supra.

After undertaking any development deemed 
appropriate in addition to that specified 
above, the RO should formally adjudicate 
the issue of service connection for a 
psychiatric disorder other than PTSD.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the issue currently on appeal.

A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order. By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.

No action is required of the appellant until she is notified 
by the RO; however, the veteran is hereby notified that 
failure to report for any scheduled VA examinations without 
good cause shown may adversely affect the outcome of her 
claim of service connection for a psychiatric disorder other 
than PTSD.  38 C.F.R. § 3.655 (2004).



	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


